DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species p (Fig. 15) in the reply filed on August 30, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-14 have been examined on the merits in this office action.

Specification
The disclosure is objected to because of the following informalities.  On page 1, para [0001], the status of the copending application, which has since issued as a US patent, must be updated.   
Appropriate correction is required.

Drawings
The drawings filed on June 19, 2017 are objected to because of heavy shading and very light lead lines making details difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the recitation “configured to bottom out on the frame during insertion into the frame” renders the claim vague and indefinite because it is unclear what interaction between the first and second spacer portions is being defined by the recitation “bottom out.”
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davenport et al. (US 10117754).
Regarding claims 1 and 9, Davenport et al. disclose an intervertebral implant 100 including: a frame having a body, a first extension extending from the body, a second extension extending from the body, and a support member extending from the body, wherein the support member is between the first and second extensions, wherein the support member includes an opening, wherein the frame further includes a first socket or hole 118 for receiving a first screw and a second socket or hole 118 for receiving a second screw; a first screw extending through the first hole; a second screw extending through the second hole; and a spacer connected to the frame, the spacer including a first spacer portion 122 and a second spacer portion 122A, the first spacer portion having a protrusion defined by an endplate connector screw or a dovetail connection and the second spacer having a protrusion defined by an endplate connector screw or a dovetail connection each configured to be received in the opening of the support member (Figs. 1-8, col. 3 and cols. 4-8.  Also see marked up Fig. 8 on the following page). 
Regarding claims 2 and 10, Davenport et al. disclose first and second screws angled in upward and downward directions, respectively (see Fig. 1, col. 3 and cols. 4-8). 
Regarding claims 3-4 and 10, Lechmann et al. disclose a third screw angled in a downward direction (Fig. 1, col. 3 and cols. 4-8). 
Regarding claims 5 and 11, each of the first and second spacer portions includes a stepped configuration such that the first and second spacer portions fit between the first and second extensions and the support member (Fig. 8). 
Regarding claims 7 and 13, the first and second spacer portions include teeth or protrusions 116 configured for gripping bone. 
Regarding claims 8 and 14, the support member separates the first spacer portion and the second spacer portion as clearly seen in Fig. 1. 







    PNG
    media_image1.png
    864
    949
    media_image1.png
    Greyscale



Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lechmann et al. (US 8715354).
Regarding claims 1 and 9, Lechmann et al. disclose an intervertebral implant 10 including: a frame having a body, a first extension extending from the body, a second extension extending from the body, and a support member extending from the body, wherein the support member is between the first and second extensions, wherein the support member includes an opening, wherein the frame further includes a first perforation or hole 9a for receiving a first screw and a second perforation or hole 9a for 
Regarding claims 2 and 10, Lechmann et al. disclose first and second screws angled in upward and downward directions, respectively (see marked up Fig. 1 on the following page). 
Regarding claims 3-4 and 10, Lechmann et al. disclose a third screw angled in a downward direction (see marked up Fig. 1 on the following page). 
Regarding claims 5 and 11, each of the first and second spacer portions includes a stepped or angled configuration such that the first and second spacer portions fit between the first and second extensions and the support member (Fig. 1). 
Regarding claims 6 and 12, the first and second spacer portions are configured to “bottom out (interpreted to mean jointly define a bottom surface of the implant)” when received within the support member (Figs. 3, 4 and 7 and supporting text).








    PNG
    media_image2.png
    608
    993
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




September 18, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775